Citation Nr: 1454886	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  08-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for allergic rhinitis prior to November 7, 2011, and in excess of 10 percent from November 7, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to June 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing at the RO in St. Petersburg in June 2011.  A copy of the hearing transcript has been associated with the claims file.

In September 2011, the Board remanded the claims of a compensable rating for allergic rhinitis and of service connection for plantar fasciitis and a right knee disability for further development.

In a September 2012 rating decision, the Appeals Management Center (AMC) granted a 10 percent evaluation for allergic rhinitis, effective November 7, 2011.

In a February 2013 rating decision, the AMC granted service connection for a right knee medial meniscus tear and for bilateral plantar fasciitis with Achilles tendonitis. Therefore, these issues are no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997). 
  

FINDINGS OF FACT

1.  Prior to November 7, 2011, the Veteran's allergic rhinitis did not more nearly approximate greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

2.  From November 7, 2011, the Veteran's allergic rhinitis has not been manifested by the presence of polyps.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for allergic rhinitis are not met prior to November 7, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).
 
2.  The criteria for the assignment of a rating in excess of 10 percent for allergic rhinitis are not met from November 7, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes", and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO's May 2004, January 2007 and May 2008 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The May 2008 letter notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability and of the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  Although the May 2008 notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has he been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was last readjudicated by way of a January 2013 supplemental statement of the case (SSOC).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The record also reflects that all relevant treatment records, records from the Social Security Administration and examination reports are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). The case was remanded in June 2011 for the Veteran to receive a current VA examination in support of his increased rating claim.  Accordingly, the Veteran was afforded a VA examination in November 2011.  The Board notes that the examination was adequate as it was predicated on a review of the claims file, as well as physical examination, and fully addressed the rating criteria that are relevant to rating the Veteran's disability on appeal.  Therefore, the Board finds that the prior remand directives were substantially completed and an additional remand is not required. See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran essentially contends that his allergic rhinitis symptomatology warranted a higher rating than the noncompensable (zero percent) rating assigned prior to November 7, 2011, and the 10 percent rating assigned from November 7, 2011 under 38 C.F.R. § 4.97, Diagnostic Code 6522.  

Diagnostic Code 6522 provides a 10 percent disability rating for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of both nasal passages, or complete obstruction on one side.  A 30 percent rating is provided for polyps.

On VA examination in March 2007, the Veteran reported experiencing allergy symptoms two to three times a week, despite therapy.  He denied receiving any antibiotic treatment.  On examination, there was bilateral conjunctival infection with watering from both eyes.  There was no facial tenderness, erythema or swelling.  Nares revealed pink mucosa.  There was no evidence of nasal septal deviation or other nasal obstructions.  The diagnosis was chronic perennial rhinitis.

On VA examination in April 2008, the Veteran reported that his rhinitis occurs around three times a week.  He also complained of nasal congestion whenever he would lay down and of intermittent popping of the left ear.  Physical examination of the nose revealed no nasal crusting.  No nasal polyps were noted.  Both nostrils were patent with zero percent obstruction of the left nostril and 15 percent obstruction of the right nostril.  The diagnosis was allergic rhinitis.

On VA Disability Benefits Questionnaire (DBQ) dated November 7, 2011, the examiner noted that there was greater than 50% obstruction of the nasal passage on both sides due to rhinitis.  Although the Veteran reported that there was complete obstruction on one side due to rhinitis, the examiner could not find such obstruction on physical examination.  There was permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  The Veteran did not have chronic laryngitis, laryngectomy, aphonia, laryngeal stenosis, pharyngeal injury or any other pharyngeal condition.   There was no evidence of a deviated nasal septum due to trauma.     

The Board also acknowledges numerous VA treatment records associated with the claims file that do not show any symptomatology more severe than that shown in the above two VA examination reports and the November 2011 DBQ.   

In light of the above, for the period prior to November 7, 2011, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's allergic rhinitis.  As shown above, the Veteran was not shown to have more than 50 percent obstruction of both nasal passages, complete obstruction on one side, or polyps, as required by the schedular criteria.  

Moreover, for the period from November 7, 2011, the evidence shows that the Veteran had nasal airway obstruction of greater than 50 percent on both sides with permanent hypertrophy of the nasal turbinates but there was no evidence of polyps, as reflected in the November 7, 2011 DBQ.  Thus, from November 7, 2011, a rating in excess of the currently assigned 10 percent rating is not warranted under Diagnostic Code 6522 for the Veteran's allergic rhinitis.

The Board notes that there is no other diagnostic code that would be more appropriate in this case, as Diagnostic Code 6522 specifically relates to allergic rhinitis and the Veteran's particular symptomatology.

In sum, the preponderance of the evidence is against the claim for an increased rating for allergic rhinitis at any time during the appeal period.  See Hart, 21 Vet. App. 505 (2007).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b).

In reaching this conclusion, the Board acknowledges the Veteran's belief that his allergic rhinitis symptoms are more severe than the current disability evaluations reflect.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology and the Board has addressed the Veteran's reported symptoms, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased allergic rhinitis symptomatology.

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's allergic rhinitis disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected allergic rhinitis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a higher rating for allergic rhinitis, currently rated as noncompensable for the time period prior to November 7, 2011, and as 10 percent disabling from November 7, 2011, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


